 Case 8:19-cv-01609-WFJ-CPT Document 9 Filed 10/01/19 Page 1 of 2 PageID 45



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 LEIGH GUERRERO and DAVID
 GUERRERO, as the Parents and Natural
 Guardians of H.G., a minor,

        Plaintiffs,                                CASE NO.: 8:19-cv-1609-T-02CPT

 v.


 LIVEYON, LLC, a foreign Limited Liability
 Company,

        Defendant.
                                              /


                                 NOTICE OF SETTLEMENT

       Plaintiffs, LEIGH GUERRERO and DAVID GUERRERO, as the Parents and Natural

Guardians of H.G., a minor, by and through the undersigned attorney, hereby respectfully submit this

Notice of Settlement, and inform the Court as follows:

       Plaintiffs, LEIGH GUERRERO and DAVID GUERRERO, as the Parents and Natural

Guardians of H.G., a minor, and Defendant, Liveyon, LLC, have reached an agreement to resolve the

claims pending in this action against Defendant, Liveyon, LLC.

       The parties are in the process of finalizing a settlement agreement and will be filing a

Notice of Dismissal with the Court shortly.

       Accordingly, this case should be removed from the Court’s trial docket of March 1, 2021.
 Case 8:19-cv-01609-WFJ-CPT Document 9 Filed 10/01/19 Page 2 of 2 PageID 46



                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing has been

electronically filed and served using the CM/ECF Filing Portal this 1st day of October, 2019 to

the attached Service List.



                                           /s/ Brent R. Bigger
                                           Shane A. Newlands, ESQUIRE
                                           Florida Bar No.: 823961
                                           Brent R. Bigger, ESQUIRE
                                           Florida Bar No.:823961
                                           PAUL | KNOPF | BIGGER
                                           840 South Denning Drive, Suite 200
                                           Winter Park, FL 32789
                                           Phone: (407) 622-2111
                                           Facsimile: (407) 622-2112
                                           Primary Email: brent@pkblawfirm.com
                                           Secondary Email: shane@pkblawfirm.com
                                           Additional Email: vielka@pkblawfirm.com

                                           Counsel for Plaintiffs



                                      SERVICE LIST

Christian M. Gunneson Esquire
Wood, Smith Henning & Berman LLP
1501 S. Church Avenue
Suite 200
Tampa, FL 33629
Work: (813) 422-6915
Cell: (813) 538-3945
cgunneson@wshblaw.com
